DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Status of the Claims
3.	Claims 1-6, 8, 11-16 are currently pending. Claims 8, 11-12, 14 and 16 have been withdrawn as being drawn to a non-elected invention.  Claims 1-6, 13 and 15 are currently under examination. This office action is in response to the amendment filed on 01/25/2021. 

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rachel Haller on 05/18/2021.



Claim 4 is amended such that the phrase “isocyanatoethyl methacrylate, isobutyl methacrylate, normal-butyl methacrylate,” is changed to “isocyanatoethyl methacrylate,”. 
Claims 8, 11, 12, 14 and 16 are canceled. 

Allowable Subject Matter
5.	Claims 1-6, 13, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Glasbey (WO 93/05081).
Glasbey is drawn to the making of polymer to create a biocompatible graft polymer from a polymer substrate (paragraph pg 1 lines 20-30 and pg 2 lines 1-5 and 20-27).  Glasbey further teaches shaped articles having a surface comprising the graft polymers and indicates that implantable devices such as heart valves, blood vessel prostheses and balloon pumps can be used (pg 1 lines 1-15) and indicates that the polymers can be used to coat implants prostheses, catheters and other devices in order to impart biocompatibility to the (pg 41 lines 1-20).  The graft polymerization would result in the covalent bonding the polymer to the surface of the substrate which is an external surface of the indicated prosthesis. Glasbey indicates that the graft polymer is made by grafting a polymer substrate with a compound of the formula (pg 2 lines 5-25) 

    PNG
    media_image1.png
    218
    700
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    233
    435
    media_image2.png
    Greyscale

Where y is –O- or =NR2- and R1 is hydrogen or a straight or branched C1-C4 alkyl.  The compound as a how is most preferably 2-(methacryloyoxy)-ethyl-2’ (trimethylammonium ethyl phosphate inner salt (pg 8 lines 5-7), which is also called HEMA-PC and corresponds to the claimed methacryloyloxyethylphosphorylcholine.  The polymerization of these compounds onto the surface of the substrate is indicated to be capable of including diluent monomers  (pg 8 lines 8-20) and the diluent monomers that can be used include are indicated to include crosslinking monomers such as diacrylates or dimethacrylates and a preferred example is ethylene glycol dimethacrylate (pg 10 lines 10-20).  The grafting polymerization is indicated be capable of being applied to many known polymer types as substrates, especially those used in manufacture of biomedical apparatus’ such a blood-contacting devices (pg 10 lines 22-28) and the method of is indicated to be capable of being applied to the treatment of polymeric subbing layers laid down on polymeric and non-polymeric substrates such as silicone rubber, and the prefered subbing layers includes hydroxyl (alk)acrylates and functionalized polyimines  (pg 11 lines 1-15).  The polymerization process is indicated to be initiated with radical initiators which can be photochemically activated (pg 12 lines 15-20) and as such would be considered to be photo initiators.  Initiation of the graft polymerization is indicated to be capable of being provided by irradiation such as preferably u.v. irradiation in the presence of a catalyst (pg 12 lines 10-15).  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-6, 13, 15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763